DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear the true metes and bounds of what a substantially 90o curve would be. Typically, 90o is a right angle, not a curve, thus at what point is a curve substantially 90o ? The specification doesn’t really state what a substantially 90o curve actually is. The specification does say that the corner does allow the tube to be substantially U -shaped, which again, substantially is unclear as it is U-Shaped or it isn’t. Thus, this claim limitation is not quite clear. 
Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drexel et al. (U.S. Patent Number 5,3191,793; hereinafter referred to as Drexel). Drexel discloses a reduced attitude sensitivity is achieved in a fluid mass flow meter of the type which determines fluid flow from the temperature difference between an upstream sensor and a downstream sensor positioned along the flow path of the fluid externally of a sensing conduit for the fluid. A housing, taking particular forms, has wall structure spaced along the sensors adapted to substantially limit the ambient gaseous atmosphere along the sensors to a thin film. The housing wall structure further is spaced along portions of the sensing conduit between the sensors and the input and output ports of the conduit to substantially limit the ambient gaseous atmosphere along such portions to a thin film. In one form, such wall structure, along these portions, converges from both directions along the conduit, to provide support regions for the conduit. The sensors, specifically, are self-heating coil elements formed of temperature-sensitive resistance wire wound around the outside of the sensing conduit. They are incorporated into a bridge-type circuit for sensing their temperatures (Please see the abstract).
With respect to claim 1, Drexel discloses and illustrates with respect to figures 1 and 2, a mass flow sensor assembly for a mass flow controller or a mass flow meter, comprising a mass flow sensor (mass flow meter 12) which comprises a capillary tube (sensing conduit 14) which is held by a first corner support and a second corner support formed separately from each other (input side corner cavity 120 is disclosed and described and it is disclosed to have a mirroring cavity, which is seen in the figures), wherein the capillary tube comprises a sensor portion located between the two corner supports (coils 20 and 22), and the two corner supports each have an arc-shaped groove in which the capillary tube is partially received wherein each of the arc shaped portions of the capillary tube is in contact with the respective arc shaped grooves (while this limitation is not explicitly disclosed, the cavities are shown to be arc shaped and disclosed to have a shape that contains the sensing conduit, thus an arc shape is contemplated for one of ordinary skill in the art as the conduit is shown to be bent) and wherein the two corner supports are spaced apart from each other so that free space is provided between the two corner supports in which the sensor portion is located (this is shown clearly in figures 1 and 2 wherein the two corner supports ( the cavities 120 are shown to be spaced apart from each other.  There is free space between the corners with coil cavities 86, 96 being free space for the coils to sit in.  The supports 124 and 122 are disclosed to be a part of the wall portion 120 of the corner support, and while minimal contact is with the wall structure is disclosed, minimal contact is not the same as no contact.  The supports 124 and 122 are disclosed to be a part of the wall structure 120, thus the contact of the support section are also contact of the wall structure making up the arc shaped regions.)  
With respect to claim 2, the mass flow sensor assembly according to claim 1, wherein the two arcuate portions each are joined by straight legs is shown in figures 1 and 3 as the straight leg 108 is joined to the arc portions via the section 110.
With respect to claim 3, the mass flow sensor assembly according to claim 1, wherein the mass flow sensor has a first sensor coil (20) and a second sensor coil (22) which are electrically insulated from each other and which are wound at least partially around the sensor portion, wherein the first sensor coil is assigned to the first corner support and the second sensor coil is assigned to the second corner support is illustrated in the figures 1 and 3.
With respect to claim 4, the mass flow sensor assembly according to claim 3, wherein the respective sensor coil has a first end and a second end connected to a first contact element and to a second contact element of the assigned corner support is not explicitly disclosed, however the coils are in their own cavities and connected to junctions 50 and 56 of bridge resistors, thus coils are connected to two respective contacts within the overall circuit for operation. 
With respect to claim 5, the mass flow sensor assembly according to claim 3, wherein the respective sensor coil has at least one winding which is wound around a fastening projection of the assigned corner support is not explicitly disclosed, however, the winding is deemed to be a means to ensure secure connection and thus the connections of the reference are deemed to be a functional equivalent to the winding of eh claimed invention, so long as secure attachment and connection are made for the circuit to function as intended.
With respect to claim 6. The mass flow sensor assembly according to claim 5, wherein the fastening projection is oriented substantially perpendicular to the sensor portion is shown in figure 1 and 3 as the connection are perpendicular to the coils.
With respect to claim 7, the mass flow sensor assembly according to claim 4, wherein the respective sensor coil has at least one winding which is wound around a fastening projection (60, 64, 66) of the assigned corner support, wherein the fastening projection is part of the first contact element as shown in figures 1 and 3.
With respect to claim 8, the mass flow sensor assembly according to claim 1, wherein the mass flow sensor assembly has a sensor housing (16) in which the mass flow sensor is at least partially received is disclosed in the figures 1 and 3.
With respect to claim 9, the mass flow sensor assembly according to claim 8, wherein the sensor housing is configured in several parts is contemplated as there are multiple cavities, thus multiple parts as each cavity is considered a part.
With respect to claim 10, the mass flow sensor assembly according to claim 8, wherein the sensor housing comprises two recesses in which the two corner supports are received, and a cavity which is located between the two recesses, wherein the sensor portion of the capillary tube extends through the cavity is shown in figures 1 and 3 as each side corner cavity would be the corner support receiving equivalent and the sensor portion is shown with each coil in a cavity.
With respect to claim 11, the mass flow sensor assembly according to claim 10, wherein at least one insulation is arranged in the cavity is disclosed as the sensing tube is disclosed to be electrically insulated by a coating, thus the insulation would be in a cavity at some point since the sensing tube is in a cavity.
With respect to claim 12, a method of manufacturing a mass flow sensor assembly, as described in claim 1 would be deemed as obvious to one of ordinary skill in the art since the assembly is disclosed with respect to claim 1, then making said assembly would be deemed to be well within the skill for one of ordinary skill in the art. 
With respect to claim 13, the method according to claim 12, wherein, the two corner supports are manufactured in a common panel is shown in figures 1 and 3 as the cavities seem to be on a common part or substrate.
With respect to claim 14, the method according to claim 12, wherein a first sensor coil and a second sensor coil which are assigned to the first corner support and the second corner support, respectively, are wound around the sensor portion is shown in figures 1 and 3.
	With respect to claim 15, a mass flow sensor assembly for a mass flow controller or a mass flow meter, comprising a mass flow sensor which comprises a capillary tube (14) which is held by a first corner support (120) and a second corner support (not numbered but mirrored and shown in figures 1 and 2) formed separately from each other, wherein the capillary tube comprises a sensor portion located between the two corner supports, and the two corner supports each have an arc-shaped groove in which the capillary tube is partially received and wherein two corner supports are exclusively assigned to different portions of the capillary tube, wherein the two arc shaped portions each correspond to a substantially 90o curve wherein the arcuate portions are joined by straight legs and each arcuate portion is in contact with the respective arc-shaped grooves (see figures 1 and 2).
Response to Arguments
Applicant's arguments filed 21 November 2022 have been fully considered but they are not persuasive. The applicant essentially argues that the arc shaped portions of the reference do not contact the capillary tube. First, the applicant points to and annotates portion of Figure 1 as follows: . 
    PNG
    media_image1.png
    287
    562
    media_image1.png
    Greyscale

First, the Examiner notes that figure are not considered to scale. This is important because the Applicant notes that there is no contact at the area of the arrow near line item 84.  There is nothing in the disclosure of the reference that supports this. In fact, the sections of the reference cited by the Applicant states that the support regions 114 and 124 provide minimal contact between the conduit and the housing. Minimal contact is not the same as no contact.  The Examiner also notes Drexel Column 7, lines 14 through 36:“	Leading from the outer support region 114, there is an input side corner cavity 120. Wall structure for this cavity also includes converging wall structure 122 which converges to that support region, just addressed. Thus, wall structure of the housing converges to the support region from both directions along the conduit. The corner cavity has relatively short, essentially right, circular cylindrical portions toward its inner (toward the coils) and outer (away from the coils) ends, away from the corner region. Further, at its inner end, there is converging wall structure 124 which converges to wall structure providing an inner support region 126 for the conduit. 
This inner support region 126 is comparable to the outer support region 114 just described. Thus, there is a flat surface along the cover and a circular-shaped portion intersected by a slot along the body of the housing. The dimensional situation, with respect to the size of the conduit, is the same as that described for the outer support region. Thus, again, the design provides for efficiency of construction, good gripping of the conduit 14, and a minimum of contact between the conduit and the wall structure.”
With this in mind, the support regions 114 and 126 are disclosed to be a part of the converging wall structure 122, and thus the supports, which the Applicant admits do contact the conduit, are still a part of the wall structure of the cavity 120, thus the wall structure is still touching and or supporting the capillary tube. The Examiner would like to note that there is a clear design difference between the prior art and the present device in the application.  Specifically, it appears the Applicant is trying to specifically note that the support portion is in contact with the arc shaped portion of the capillary along the entire length of the curved part of the capillary tube and not just in portions or spots.  However, this is not the claim presented by the Applicant at the present time.  The Examiner also notes that while this clear structural difference is apparent, without some disclosed advantage or unexpected result from this arrangement, then the feature is deemed to be a mere design choice of the invention which is not novel in view of the prior art as there is no disclosed improvement or benefit gained from the design difference. For at least these reasons, the arguments by the Applicant are not deemed to be persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



December 1, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2855